Case: 13-10104   Document: 00512419684   Page: 1   Date Filed: 10/25/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              October 25, 2013
                               No. 13-10104
                            Conference Calendar                 Lyle W. Cayce
                                                                     Clerk

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

ARMANDO PAREDES-MUNOZ, also known as Ramon Paredes, also known as
Armando Padres,

                                         Defendant-Appellant

c/w No. 13-10108

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

ARMANDO PAREDES-MUNOZ,

                                         Defendant-Appellant


                Appeals from the United States District Court
                     for the Northern District of Texas
                          USDC No. 4:12-CR-125-1
                          USDC No. 4:12-CR-143-1
     Case: 13-10104       Document: 00512419684         Page: 2     Date Filed: 10/25/2013

                                      No. 13-10104
                                    c/w No. 13-10108

Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Armando
Paredes-Munoz has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Paredes-Munoz has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. We concur with counsel’s assessment that these consolidated
appeals present no nonfrivolous issue for appellate review.                    Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEALS ARE DISMISSED. See 5TH
CIR. R. 42.2.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2